DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12-17 of U.S. Patent No. 10,989,967.
As to claim 1, claim 1 of U.S. Patent No. 10,989,967 recites a display device comprising: a display area where images are displayed; a non-display area that is outside the display area; substrates each including the display area and the non-display area; and a liquid crystal layer sandwiched between the substrates; one of the substrates including: lines disposed in the display area; connection lines disposed at intervals in the non-display area; terminals in the non-display area; at least two signal processors disposed at intervals and connected to at least two groups of the terminals, respectively; at least two groups of the connection lines connecting the at least two groups of the terminals and the lines, respectively; the at least two groups of connection lines including at least two narrow line portions, respectively; the at least two narrow line portions spreading outwardly with increasing distance from the at least two groups of the terminals, respectively; a wide line portion disposed between the at least two narrow line portions; and pixel electrodes in the display area; another one of the substrates including: a light blocking portion overlapped with connection lines and the wide line portion in the non-display area, wherein the wide line portion includes divided lines that are defined by first empty portions and are arranged parallel to each other at intervals, at least two side edge portions of the wide line portion are substantially parallel to the at least two narrow line portions, the wide line portion includes a short-circuit portion to short-circuit adjacent divided lines, a common electrode is on the another one of the substrates and is opposite to the pixel electrodes, and the wide line portion is connected to the common electrode at a portion in the non-display area on which the light blocking portion is located.
The patented claim does not recite an insulation film that covers the wide line portion and the at least two narrow line portions, and contact holes formed in a portion of the insulation film.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim by providing an insulation film that covers the wide line portion and the at least two narrow line portions in order to prevent corrosion in the wide line portion and the narrow line portions.  Contact holes would then need to be provided in the insulation film in order to connect the wide line portion to the common electrode as recited in the patented claim.
As to claim 2, claim 2 of U.S. Patent No. 10,989,967 further recites wherein the short-circuit portion includes short-circuit portions.
	As to claim 3, claim 3 of U.S. Patent No. 10,989,967 further recites wherein the short circuit portions are disposed at intervals defined into a plurality of the divided lines.
	As to claim 4, claim 4 of U.S. Patent No. 10,989,967 further recites wherein the first empty portions extend along at least one of the two side edge portions of the wide line.
	As to claim 5, claim 5 of U.S. Patent No. 10,989,967 further recites wherein the first empty portions extend along an extending direction of the lines.
	As to claim 6, claim 6 of U.S. Patent No. 10,989,967 further recites wherein the first empty portions extend along a direction perpendicular to an extending direction of the lines.
	As to claim 7, claim 7 of U.S. Patent No. 10,989,967 further recites wherein each of the divided lines has a line width that is equal to that of each of the connection lines.
	As to claim 8, claim 8 of U.S. Patent No. 10,989,967 further recites wherein adjacent divided lines have an interval therebetween that is equal to an interval between adjacent connection lines.
	As to claim 9, claim 10 of U.S. Patent No. 10,989,967 further recites wherein the one of the substrates further includes: electro-static discharge (ESD) protection portions connected to the respective connection lines and overlapped with the light blocking portion, and a group of ESD protection portions includes ESD protection portions arranged at intervals along a direction that is perpendicular to the extending direction of the lines.
	As to claim 10, claim 12 of U.S. Patent No. 10,989,967 further recites wherein the one of the substrates further includes switching components in the display area, the pixel electrodes are connected to drain electrodes of the switching components, and the lines are connected to gate electrodes of the switching components.
	As to claim 11, claim 13 of U.S. Patent No. 10,989,967 further recites wherein the one of the substrates further includes switching components in the display area, the pixel electrodes are connected to drain electrodes of the switching components, and the lines are connected to source electrodes of the switching components.
	As to claim 12, claim 14 of U.S. Patent No. 10,989,967 further recites wherein the one of the substrates further includes: in the non-display area, switching components connected to the connection lines, and in the non-display area, lines disposed between the wide line portion and the display area, and the lines disposed between the wide line portion and the display area are substantially parallel to the connection line.
	As to claim 13, claim 15 of U.S. Patent No. 10,989,967 further recites wherein the lines disposed between the wide line portion and the display area include empty portions.
	As to claim 14, claim 16 of U.S. Patent No. 10,989,967 further recites wherein the one of the substrates further includes an alignment film disposed over the display area and the non-display area, the narrow line portion includes a portion that overlaps the alignment film in a plan view, the wide line portion includes an alignment film overlap portion overlapping the alignment film and an alignment film non-overlap portion that does not overlap the alignment film, and the empty portions are at least in the alignment non-overlap portion.
	As to claim 15, claim 17 of U.S. Patent No. 10,989,967 further recites wherein the first empty portions extend along at least one of the at least two narrow line portions spreading outwardly.
Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,989,967.
	As to claim 18, claim 1 of U.S. Patent No. 10,989,967 does not recite wherein an interval between the contact holes is greater than a width of the empty portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim wherein an interval between the contact holes is greater than a width of the empty portion because sufficient electrical connection can be achieved without forming a contact hole corresponding to each line of the wide line portion.
	As to claim 19, claim 1 of U.S. Patent No. 10,989,967 does not recite wherein the wide line portion includes a non-overlap portion that does not overlap the contact holes and the empty portions are provided in the non-overlap portion of the wide line portion.  However, because the contact holes electrically connect the common electrode to the wide line portion, the contact holes would be formed over the divided lines with the empty portions between the divided lines corresponding to the non-overlap portions.
	As to claim 20, claim 1 of U.S. Patent No. 10,989,967 does not recite wherein the display device is a liquid crystal panel of an IPS type or an FFS type.  However, IPS and FFS type liquid crystal panels were common and conventional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim wherein the display device is a liquid crystal panel of an IPS type or an FFS type because conventional device types were known to be cost effective and reliable.
As to claim 21, claim 1 of U.S. Patent No. 10,989,967 does not recite wherein the display device is a liquid crystal panel of a VA type.  However, a VA type liquid crystal panel was common and conventional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim wherein the display device is a liquid crystal panel of a VA type because conventional device types were known to be cost effective and reliable.
Claims 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,989,967 in view of Hirakata et al. (US 5,982,471).
As to claim 16, claim 1 of U.S. Patent No. 10,989,967 does not recite wherein the common electrode and the wide line portion are electrically connected via a conductive layer.  However, Hirakata discloses in figure 1, a conventional common electrode contact structure wherein the common electrode 106 and the electrode 103 are electrically connected via a conductive layer 105.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim wherein the common electrode and the wide line portion are electrically connected via a conductive layer because conventional structures were known to be cost effective and reliable.
As to claim 17, claim 1 of U.S. Patent No. 10,989,967 does not recite wherein the contact holes are arranged in rows and columns.  However, Hirakata discloses in figure 2A, a conventional common electrode contact structure wherein contact holes 111 are arranged in rows and columns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim wherein the contact holes are arranged in rows and columns because conventional structures were known to be cost effective and reliable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871